OPINION OF THE COURT
On review of submissions pursuant to rule 500.2 (b) of the Rules of the Court of Appeals (22 NYCRR 500.2 [b]), judgment insofar as appealed from by State respondents, reversed, without costs, and order of Director of Office of Health Management Systems reinstated as it pertains to petitioner’s incentive allowance. The Director of the Office of Health Management Systems did not act arbitrarily or unreasonably in this case in disallowing petitioner’s incentive allowance for the years at issue. Accordingly, the determination of the director must be sustained (Matter of Cortlandt Nursing Care Center v Whalen, 46 NY2d 979).
Concur: Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer.